UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 ― OR ― [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-100240 Oncor Electric Delivery Company LLC (formerly TXU Electric Delivery Company) (Exact Name of Registrant as Specified in its Charter) Delaware 75-2967830 (State of Organization) (I.R.S. Employer Identification No.) 1601 Bryan Street, Dallas, TX75201 (214) 486-2000 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No ü Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer Accelerated filer Non-Accelerated filerü Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoü As of November 9, 2007, all outstanding common membership interests in Oncor Electric Delivery Company LLC were held by Oncor Electric Delivery Holdings Company LLC. Oncor Electric Delivery Company LLC meets the conditions set forth in General Instructions (H) (1) (a) and (b) of Form 10-Q and is therefore filing this report with the reduced disclosure format. TABLE OF CONTENTS Page GLOSSARY ii PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Statements of Consolidated Income— Three and Nine Months Ended September 30, 2007 and 2006 1 Condensed Statements of Consolidated Comprehensive Income— Three and Nine Months Ended September 30, 2007 and 2006 1 Condensed Statements of Consolidated Cash Flows — Nine Months Ended September 30, 2007 and 2006 2 Condensed Consolidated Balance Sheets — September 30, 2007 and December 31, 2006 3 Notes to Condensed Consolidated Financial Statements 4 Report of Independent Registered Public Accounting Firm 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 38 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 44 SIGNATURE 45 Oncor Electric Delivery Company LLC’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports are made available to the public, free of charge, on the Oncor Electric Delivery Company LLC website at http://www.oncor.com, as soon as reasonably practicable after they have been filed with or furnished to the Securities and Exchange Commission.Oncor Electric Delivery Company LLC will provide copies of current reports not posted on the website upon request.The information on Oncor Electric Delivery Company LLC’s website shall not be deemed a part of, or incorporated by reference into, this report on Form 10-Q. i GLOSSARY When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. 1999 Restructuring Legislation legislation that restructured the electric utility industry in Texas to provide for retail competition 2006 Form 10-K Oncor’s Annual Report on Form 10-K for the year ended December 31, 2006 Capgemini Capgemini Energy LP, a subsidiary of Cap Gemini North America Inc. that provides business support services to Oncor EFC Holdings Refers to Energy Future Competitive Holdings Company (formerly TXU US Holdings Company), a subsidiary of EFH Corp. and the parent of TCEH. EFH Corp. Refers to Energy Future Holdings Corp. (formerly TXU Corp.), a holding company, and/or its subsidiaries, depending on context. ERCOT Electric Reliability Council of Texas, the Independent System Operator and the regional coordinator of various electricity systems within Texas FASB Financial Accounting Standards Board, the designated organization in the private sector for establishing standards for financial accounting and reporting FERC US Federal Energy Regulatory Commission FIN Financial Accounting Standards Board Interpretation FIN 45 FIN No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others – An Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34” FIN 48 FIN No. 48, “Accounting for Uncertainty in Income Taxes” Fitch Fitch Ratings, Ltd. (a credit rating agency) GAAP generally accepted accounting principles GWh gigawatt-hours Intermediate Holding Refers to Energy Future Intermediate Holding Company LLC, a wholly-owned subsidiary of EFH Corp. established in connection with the closing of the Merger to own 100% of Oncor Holdings. IRS US Internal Revenue Service LIBOR London Interbank Offered Rate.An interest rate at which banks can borrow funds, in marketable size, from other banks in the London interbank market. Luminant Construction Refers to subsidiaries (formerly referred to as TXU DevCo) of TCEH established for the purpose of developing and constructing new generation facilities.In connection with the Merger, certain of these subsidiaries that were subsidiaries of EFH Corp. became subsidiaries of TCEH, and certain assets of EFH Corp. subsidiaries were transferred to subsidiaries of TCEH. Luminant entities Refers to wholly-owned subsidiaries of TCEH engaged in competitive market activities consisting of electricity generation, development and construction of new generation facilities, wholesale energy sales and purchases as well as commodity risk management and trading activities, all largely in Texas. ii Merger The transaction referred to in "Merger Agreement" immediately below that was completed on October 10, 2007. Merger Agreement Agreement and Plan of Merger, dated February 25, 2007, under which Texas Holdings agreed to acquire EFH Corp. Merger Sub Texas Energy Future Merger Sub Corp, a Texas corporation and a wholly-owned subsidiary of Texas Holdings that was merged into EFH Corp. on October 10, 2007 Moody’s Moody’s Investors Services, Inc. (a credit rating agency) MW megawatts Oncor Refers to Oncor Electric Delivery Company LLC (formerly TXU Electric Delivery Company), a wholly-owned subsidiary of Oncor Holdings, and/or its consolidated bankruptcy remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC, depending on context.This Form 10-Q and other SEC filings of Oncor and its subsidiaries occasionally make references to Oncor when describing actions, rights or obligations of its subsidiary.These references reflect the fact that the subsidiary is consolidated with Oncor for financial reporting purposes.However, these references should not be interpreted to imply that Oncor is actually undertaking the action or has the rights or obligations of its subsidiary or that the subsidiary company is undertaking an action or has the rights or obligations of its parent company or of any other affiliate. Oncor Holdings Refers to Oncor Electric Delivery Holdings Company LLC, a wholly-owned subsidiary of Intermediate Holding and the parent of Oncor. Oncor Ring-Fenced Entities Refers to Oncor Holdings and its subsidiaries PUCT Public Utility Commission of Texas PURA Texas Public Utility Regulatory Act REP retail electric provider S&P Standard & Poor’s Ratings Services, a division of the McGraw Hill Companies, Inc. (a credit rating agency) SEC US Securities and Exchange Commission SFAS Statement of Financial Accounting Standards issued by the FASB SFAS 109 SFAS No. 109, “Accounting for Income Taxes” SFAS 123R SFAS No. 123 (revised 2004), “Share-Based Payment” SFAS 140 SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities, a replacement of FASB Statement No. 125” Sponsor Group Collectively, the investment funds affiliated with Kohlberg Kravis Roberts & Co. L.P., TPG Capital, L.P. and Goldman Sachs & Co. TCEH Refers to Texas Competitive Electric Holdings Company LLC (formerly TXU Energy Company LLC), a direct subsidiary of EFC Holdings and an indirect subsidiary of EFH Corp., and/or its subsidiaries, depending on context. iii Texas Holdings Refers to Texas Energy Future Holdings Limited Partnership, a Delaware limited partnership controlled by the Sponsor Group, which is the parent of EFH Corp. Texas Holdings Group Refers to Texas Holdings and its direct and indirect subsidiaries other than the Oncor Ring-Fenced Entities TXU Energy Refers to TXU Energy Retail Company LLC, a subsidiary of TCEH engaged in the retail sale of power to residential and business customers. US United States of America iv PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONCOR ELECTRIC DELIVERY COMPANY LLC CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (millions of dollars) Operating revenues: Affiliated $ 300 $ 344 $ 797 $ 896 Nonaffiliated 405 364 1,103 978 Total operating revenues 705 708 1,900 1,874 Operating expenses: Operation and maintenance 214 202 627 607 Depreciation and amortization 120 129 353 359 Income taxes 68 71 139 135 Taxes other than income 104 106 294 297 Total operating expenses 506 508 1,413 1,398 Operating income 199 200 487 476 Other income and deductions: Other income (Note 11) ― 2 3 2 Other deductions (Note 11) 8 11 29 15 Nonoperating income taxes 2 ― 6 11 Interest income 14 14 42 43 Interest expense and related charges (Note 11) 79 74 233 213 Net income $ 124 $ 131 $ 264 $ 282 See Notes to Financial Statements. CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (millions of dollars) Net income $ 124 $ 131 $ 264 $ 282 Other comprehensive income, net of tax effects: Cash flow hedges ― derivative value net losses reported in net income that relate to hedged transactions recognized in the period (net of tax expense of $− in all periods) 1 — 1 1 Comprehensive income $ 125 $ 131 $ 265 $ 283 See Notes to Financial Statements. 1 ONCOR ELECTRIC DELIVERY COMPANY LLC CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 (millions of dollars) Cash flows — operating activities: Net income $ 264 $ 282 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 352 357 Deferred income taxes and investment tax credits — net 2 29 Net gains on sale of assets (2 ) ― Stock-based incentive compensation expense 3 3 Other, net 5 5 Changes in operating assets and liabilities (29 ) (278 ) Cash provided by operating activities 595 398 Cash flows — financing activities: Issuance of long-term debt 800 ― Retirements of long-term debt (264 ) (62 ) Increase (decrease) in short-term borrowings (323 ) 564 Dividends to parent (251 ) (255 ) Net increase (decrease) in advances from parent (18 ) 12 Decrease in income tax-related note receivable from TCEH 24 30 Excess tax benefit on stock-based incentive compensation ― 17 Debt premium, discount, financing and reacquisition expenses― net (9 ) (3 ) Cash provided by (used in) financing activities (41 ) 303 Cash flows — investing activities: Capital expenditures (536 ) (675 ) Cost to remove retired property (24 ) (33 ) Proceeds from sale of assets 3 ― Other 3 (7 ) Cash used in investing activities (554 ) (715 ) Net change in cash and cash equivalents ― (14 ) Cash and cash equivalents — beginning balance 1 15 Cash and cash equivalents — ending balance $ 1 $ 1 See Notes to Financial Statements. 2 ONCOR ELECTRIC DELIVERY COMPANY LLC CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 (millions of dollars) ASSETS Current assets: Cash and cash equivalents $ 1 $ 1 Restricted cash 66 55 Trade accounts receivable from nonaffiliates — net (Note 4) 131 101 Trade accounts and other receivables from affiliates 217 192 Materials and supplies inventories — at average cost 59 76 Accumulated deferred income taxes 39 23 Prepayments 71 68 Other current assets 5 1 Total current assets 589 517 Investments and other property 94 93 Property, plant and equipment ― net 7,922 7,608 Note receivable due from TCEH (Note 10) 298 323 Regulatory assets ― net (Note 3) 1,904 2,028 Other noncurrent assets 187 140 Total assets $ 10,994 $ 10,709 LIABILITIES AND SHAREHOLDER’S EQUITY Current liabilities: Short-term borrowings (Note 5) $ 350 $ 673 Advances from parent 6 24 Long-term debt due currently (Note 6) 899 297 Trade accounts payable 87 91 Accrued income taxes payable to parent 48 31 Accrued taxes other than income 116 144 Accrued interest 67 73 Customers’ deposits 25 8 Other current liabilities 73 58 Total current liabilities 1,671 1,399 Accumulated deferred income taxes 1,419 1,461 Investment tax credits 48 52 Long-term debt, less amounts due currently (Note 6) 3,745 3,811 Other noncurrent liabilities and deferred credits 1,114 1,011 Total liabilities 7,997 7,734 Contingencies (Note 7) Shareholder’s equity (Note 8) Common stock without par value: Authorized shares – 100,000,000 shares; Outstanding shares:48,864,775 at September 30, 2007 and December 31, 2006 2,004 1,986 Retained earnings 1,011 1,008 Accumulated other comprehensive loss (18 ) (19 ) Total shareholder’s equity 2,997 2,975 Total liabilities and shareholder’s equity $ 10,994 $ 10,709 See Notes to Financial Statements. 3 ONCOR ELECTRIC DELIVERY COMPANY LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES AND BUSINESS Description of Business— Oncor is a wholly-owned subsidiary of Oncor Holdings, which is a wholly-owned subsidiary of Intermediate Holding, which is a wholly-owned subsidiary of EFH Corp.Oncor is a regulated electricity transmission and distribution company principally engaged in providing delivery services to REPs that sell power in the north-central, eastern and western parts of Texas.A significant portion of Oncor’s revenues represent fees for delivery services provided to TCEH.Distribution revenues from TCEH represented 47% of Oncor’s distribution revenues and 42% of Oncor’s total revenues for the nine months ended September 30, 2007. Oncor’s consolidated financial statements include its wholly-owned, bankruptcy-remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC.Oncor Electric Delivery Transition Bond Company LLC was organized for the limited purpose of issuing securitization (transition) bonds to recover generation-related regulatory asset stranded costs and other qualified costs. In connection with the Merger, which closed on October 10, 2007, Oncor was converted from a Texas corporation to a Delaware limited liability company under the laws of the States of Texas and Delaware.See Note 12 for further discussion. As part of the Merger, to enhance the separateness between the Oncor Ring-Fenced Entities and the Texas Holdings Group, various legal, financial andcontractualprovisions were implemented.Such “ring-fencing” measures included TXU Electric Delivery Company’s name change to Oncor Electric Delivery Company LLC, the formation of a new special purpose holding company for Oncor, Oncor Holdings, as one of the Oncor Ring-Fenced Entities, maintenance of separate books and records for the Oncor Ring-Fenced Entities, changes to Oncor’s corporate governance provisions, appointment of a majority of independent directors to Oncor’s Board, physical separation of Oncor’s headquarters from the Texas Holdings Group, amendments to contracts between the Oncor Ring-Fenced Entities and the Texas Holdings Group, and prohibitions on the Oncor Ring-Fenced Entities’ providing credit support to, or receiving credit support from, the Texas Holdings Group.The assets and liabilities of the Oncor Ring-Fenced Entities are separate and distinct from those of the Texas Holdings Group, including TXU Energy and the Luminant entities, and none of the assets of the Texas Holdings Group will be available to satisfy the debts or other obligations of the Oncor Ring-Fenced Entities.Moreover, the cash flows of the Oncor Ring-Fenced Entities and their results of operations are separate from those of the Texas Holdings Group. Oncor is managed as an integrated business; therefore, there are no reportable business segments. Basis of Presentation— The condensed consolidated financial statements of Oncor have been prepared in accordance with US GAAP and on the same basis as the audited financial statements included in its 2006 Form 10-K with the exception of the adoption of FIN 48.All adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the results of operations and financial position have been included therein.All intercompany items and transactions have been eliminated in consolidation.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with US GAAP have been omitted pursuant to the rules and regulations of the SEC.Because the condensed consolidated interim financial statements do not include all of the information and footnotes required by US GAAP, they should be read in conjunction with the audited financial statements and related notes included in the 2006 Form 10-K.The results of operations for an interim period may not give a true indication of results for a full year.All dollar amounts in the financial statements and tables in the notes are stated in millions of US dollars unless otherwise indicated. 4 Use of Estimates— Preparation of Oncor’s financial statements requires management to make estimates and assumptions about future events that affect the reporting of assets and liabilities at the balance sheet dates and the reported amounts of revenue and expense, including mark-to-market valuations.In the event estimates and/or assumptions prove to be different from actual amounts, adjustments are made in subsequent periods to reflect more current information.No material adjustments, other than those disclosed elsewhere herein, were made to previous estimates or assumptions during the current year. Changes in Accounting Standards — Effective January 1, 2007, Oncor adopted FIN 48 as required.FIN 48 provides clarification of SFAS 109 with respect to the recognition of income tax benefits of uncertain tax positions in the financial statements.See Note 2 for the impacts of adopting FIN 48 and required disclosures. 2.ADOPTION OF NEW INCOME TAX ACCOUNTING RULES (FIN 48) FIN 48 requires that each tax position be reviewed and assessed with recognition and measurement of the tax benefit based on a “more-likely-than-not” standard with respect to the ultimate outcome, regardless of whether this assessment is favorable or unfavorable.Oncor has completed its review and assessment of uncertain tax positions and in the quarter ended March 31, 2007 recorded a net charge to retained earnings and an increase to noncurrent liabilities of $9 million in accordance with the new accounting rule. EFH Corp. and its subsidiaries file income tax returns in US federal, state and foreign jurisdictions and are subject to examinations by the IRS and other taxing authorities.Examinations of income tax returns filed by EFH Corp. and any of its subsidiaries for the years ending prior to January 1, 1997, with few exceptions, are complete.The Texas franchise tax returns under examination or still open for examination range from 2002 to 2006. As expected, the IRS has completed examining EFH Corp.’s US income tax returns for the years 1997 through 2002, and proposed adjustments were received in July 2007.EFH Corp. filed an appeal of the proposed adjustments in the third quarter of 2007.The proposed adjustments received from the IRS with respect to the 1997-2002 income tax returns do not materially affect Oncor’s assessment of uncertain tax positions as reflected in the amounts recorded upon adoption of FIN 48. For Oncor, the total amount of benefits taken on income tax returns that do not qualify for financial statement recognition under FIN 48 totaled $81 million as of September 30, 2007, the substantial majority of which represents amounts that have been accounted for as noncurrent liabilities instead of deferred income tax liabilities, of this amount, $13 million would increase earnings if recognized.The balance sheet at September 30, 2007 reflects a reclassification of $68 million from accumulated deferred income tax liabilities to other noncurrent liabilities recorded in 2007. Oncor classifies interest and penalties related to unrecognized tax benefits as income tax expense.As of September 30, 2007, noncurrent liabilities included a total of $11 million in accrued interest.The amount of interest included in income tax expense for the three and nine months ended September 30, 2007 totaled $2 million and $3 million after-tax, respectively. Oncor does not expect that the total amount of unrecognized tax benefits for the positions assessed as of the date of the adoption will significantly increase or decrease within the next 12 months. 5 3. REGULATORY ASSETS AND LIABILITIES Regulatory Assets and Liabilities— September 30, 2007 December 31, 2006 Regulatory assets Generation-related regulatory assets securitized by transition bonds $ 1,208 $ 1,316 Employee retirement costs 452 461 Storm-related service recovery (self insurance reserve) costs 154 138 Securities reacquisition costs 106 112 Recoverable deferred income taxes — net 86 90 Employee severance costs 44 44 Total regulatory assets 2,050 2,161 Regulatory liabilities Investment tax credit and protected excess deferred taxes 56 63 Over-collection of securitization (transition) bond revenues 38 34 Nuclear decommissioning cost over-recovery 31 17 Other regulatory liabilities 21 19 Total regulatory liabilities 146 133 Net regulatory assets $ 1,904 $ 2,028 Regulatory assets totaling $121 million have been reviewed and approved by the PUCT and are earning a return.The unamortized amounts of these regulatory assets reflected in the above table totaled $96 million at September 30, 2007 and $100 million at December 31, 2006.The assets that have been approved by the PUCT and are not earning a return totaled $1.238 billion at September 30, 2007 and $1.343 billion at December 31, 2006, and have a remaining recovery period of nine to 44 years, including the regulatory assets securitized by transition bonds that have a remaining recovery period of nine years. 6 4. TRADE ACCOUNTS RECEIVABLE AND SALE OF RECEIVABLES PROGRAM Sale of Receivables— Oncor participated in an accounts receivable securitization program established by EFH Corp. for certain of its subsidiaries, the activity under which was accounted for as a sale of accounts receivable in accordance with SFAS 140.Under the program, Oncor sold trade accounts receivable to TXU Receivables Company, a consolidated wholly-owned bankruptcy-remote direct subsidiary of EFH Corp., which sells undivided interests in the purchased accounts receivable for cash to special purpose entities established by financial institutions (the funding entities).In connection with the Merger, the accounts receivable securitization program was amended.Oncor is no longer a participant in the accounts receivable securitization program.See Note 12. As of September 30, 2007, the program funding to all EFH Corp. subsidiary participants (originators) totaled $700 million, which was the maximum amount of funding available under the program.The program funding to Oncor totaled $112 million as of September 30, 2007.Under certain circumstances, the amount of customer deposits held by the originators can reduce the amount of undivided interests that can be sold, thus reducing funding available under the program.Total funding availability under the program is reduced by 100% of the originators’ customer deposits if TCEH’s fixed charge coverage ratio is less than 2.5 times; 50% if TCEH’s coverage ratio is less than 3.25 times, but at least 2.5 times; and zero % if TCEH’s coverage ratio is 3.25 times or more.The originators’ customer deposits, which totaled $117 million, did not affect funding availability at that date as TCEH’s coverage ratio was in excess of 3.25 times. All new trade receivables under the program generated by Oncor are continuously purchased by TXU Receivables Company with the proceeds from collections of receivables previously purchased.Changes in the amount of funding under the program, through changes in the amount of undivided interests sold by TXU Receivables Company, reflect seasonal variations in the level of accounts receivable, changes in collection trends as well as other factors such as changes in delivery fees and volumes.TXU Receivables Company issued subordinated notes payable to Oncor for the difference between the face amount of the uncollected accounts receivable purchased, less a discount, and cash paid to Oncor that was funded by the sale of the undivided interests.The balance of the subordinated notes issued to Oncor, which is reported in trade accounts receivable, was $99 million and $52 million at September 30, 2007 and December 31, 2006, respectively. The discount from face amount on the purchase of receivables principally funds program fees paid by TXU Receivables Company to the funding entities.The discount also funds a servicing fee paid by TXU Receivables Company to TXU Business Services Company, a direct subsidiary of EFH Corp., but the amounts are immaterial.The program fees, referred to as losses on sale of the receivables under SFAS 140, consist primarily of interest costs on the underlying financing.These fees represent essentially all the net incremental costs of the program to Oncor and are reported in operation and maintenance expenses.Fee amounts were as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Program fees $ 2 $ 1 $ 5 $ 4 Program fees as a percentage of average funding (annualized) 6.0 % 5.6 % 6.3 % 5.7 % 7 The accounts receivable balance reported in the September 30, 2007 consolidated balance sheet has been reduced by $211 million face amount of trade accounts receivable from nonaffiliates sold to TXU Receivables Company, partially offset by the inclusion of $99 million of subordinated notes receivable from TXU Receivables Company.Funding under the program increased $26 million to $112 million for the nine month period ended September 30, 2007 and decreased $15 million to $74 million for the nine month period ended September 30, 2006.Funding increases or decreases under the program are reflected as operating cash flow activity in the statement of cash flows.The carrying amount of the retained interests in the accounts receivable balance approximated fair value due to the short-term nature of the collection period. Activities of TXU Receivables Company related to Oncor were as follows: Nine Months Ended September30, 2007 2006 Cash collections on accounts receivable $ 1,051 $ 891 Face amount of new receivables purchased (1,124 ) (928 ) Discount from face amount of purchased receivables 5 4 Program fees paid (5 ) (4 ) Increase in subordinated notes payable 47 52 Operating cash flows used by (provided to) Oncor under the program $ (26 ) $ 15 Upon termination of the program, cash flows would be delayed as collections of sold receivables would be used by TXU Receivables Company to repurchase the undivided interests from the funding entities instead of purchasing new receivables.The level of cash flows would normalize in approximately 16 to 30 days. The subordinated notes issued by TXU Receivables Company are subordinated to the undivided interests of the financial institutions in the purchased receivables.As of September 30, 2007, the program was subject to the following termination events: 1) all of the originators cease to maintain their required fixed charge coverage ratio and debt to capital (leverage) ratio; or 2) the delinquency ratio (delinquent for 31 days) for the sold receivables, the default ratio (delinquent for 91 days or deemed uncollectible), the dilution ratio (reductions for discounts, disputes and other allowances) or the days collection outstanding ratio exceed stated thresholds and the financial institutions do not waive such event of termination.The thresholds applied to the entire portfolio of sold receivables, not separately to the receivables of each originator. Trade Accounts Receivable— September 30, 2007 December 31, 2006 Gross trade accounts receivable $ 429 $ 347 Trade accounts receivable from TCEH (179 ) (155 ) Undivided interests in accounts receivable sold by TXU Receivables Company (211 ) (138 ) Subordinated notes receivable from TXU Receivables Company 99 52 Allowance for uncollectible accounts related to undivided interests in receivables retained (7 ) (5 ) Trade accounts receivable from nonaffiliates ― net $ 131 $ 101 Gross trade accounts receivable at September 30, 2007 and December 31, 2006 included unbilled revenues of $150 million and $118 million, respectively. Allowances related to receivables sold are reported in other current liabilities and totaled $1 million at both September 30, 2007 and December 31, 2006. 8 5. SHORT-TERM FINANCING Short-term Borrowings —At September 30, 2007 and December 31, 2006, the outstanding short-term borrowings of Oncor consisted of the following: At September 30, 2007 At December 31, 2006 Outstanding Amount Interest Rate (a) Outstanding Amount Interest Rate (a) Bank borrowings $ 350 6.20 % $ ― ― Commercial paper ― ― 673 5.53 % Total $ 350 $ 673 (a) Weighted average interest rate at the end of the period. The commercial paper program at September 30, 2007, which provided for the issuance of up to $1.0 billion of commercial paper by Oncor, was effectively supported by existing credit facilities, although there was no contractual obligation under the program to maintain equivalent availability under existing credit facilities. Credit Facilities—At September 30, 2007, Oncor had access directly or through its affiliates to credit facilities with the following terms: At September 30, 2007 Authorized Borrowers Maturity Date Facility Limit Letters of Credit Cash Borrowings Availability TCEH February 2008 $ 1,500 $ ― $ ― $ 1,500 TCEH, Oncor June 2008 1,400 444 665 291 TCEH, Oncor August 2008 1,000 ― 495 505 TCEH, Oncor March 2010 1,600 386 730 484 TCEH, Oncor June 2010 500 28 240 232 TCEH December 2009 500 455 45 ― Total $ 6,500 $ 1,313 $ 2,175 $ 3,012 All these facilities were terminated in connection with the Merger.See Note 12.The maximum amount accessible by TCEH and Oncor under the facilities was $6.5 billion and $3.6 billion, respectively.These facilities supported working capital and general corporate needs, including issuances of commercial paper and letters of credit.At September 30, 2007, all of the letters of credit issued under the credit facilities were the obligations of TCEH.At September 30, 2007, TCEH and Oncor had $1.825 billion and $350 million in outstanding cash borrowings, respectively. Availability under these facilities as of September 30, 2007 declined $2.3 billion from December 31, 2006.Pursuant to PUCT rules, TCEH is required to maintain $125 million of available capacity under its credit facilities in order to permit TXU Energy to return retail customer deposits, if necessary.As a result, at September 30, 2007, the total availability set forth in the table above should be further reduced by $125 million. 9 6. LONG-TERM DEBT Long-term debt— At September 30, 2007 and December 31, 2006, long-term debt of Oncor consisted of the following: September 30, 2007 December 31, 2006 Oncor 6.375% Fixed Senior Notes due May 1, 2012 $ 700 $ 700 7.000% Fixed Senior Notes due May 1, 2032 500 500 6.375% Fixed Senior Notes due January 15, 2015 500 500 7.250% Fixed Senior Notes due January 15, 2033 350 350 5.000% Fixed Debentures due September 1, 2007 ― 200 7.000% Fixed Debentures due September 1, 2022 800 800 6.069% Floating Senior Notes due September 16, 2008 (a) 800 ― Unamortized discount (16 ) (16 ) Total Oncor 3,634 3,034 Oncor Transition Bond Company LLC: (b) 2.260% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2007 ― 8 4.030% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2010 93 122 4.950% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2013 130 130 5.420% Fixed Series 2003 Bonds due in semiannual installments through August 15, 2015 145 145 3.520% Fixed Series 2004 Bonds due in semiannual installments through November 15, 2009 131 158 4.810% Fixed Series 2004 Bonds due in semiannual installments through November 15, 2012 221 221 5.290% Fixed Series 2004 Bonds due in semiannual installments through May 15, 2016 290 290 Total Oncor Transition Bond Company LLC 1,010 1,074 Total Oncor consolidated 4,644 4,108 Less amount due currently (899 ) (297 ) Total long-term debt $ 3,745 $ 3,811 (a) Interest rates in effect at September 30, 2007. (b) These bonds are nonrecourse to Oncor and were issued to securitize a regulatory asset. Debt-related Activity in 2007 ―See Note 12 for debt-related activity in connection with the Merger. In March 2007, Oncor issued floating rate senior notes with an aggregate principal amount of $800 million with a floating rate based on LIBOR plus 37.5 basis points.The notes were to mature in September 2008, but in accordance with their terms, were redeemed upon consummation of the Merger. Retirements of long-term debt in 2007 totaling $264 million represented payments at scheduled maturity dates and included $200 million of fixed-rate debentures and $64 million of transition bond principal payments. 10 7.COMMITMENTS AND CONTINGENCIES Contingencies Legal Proceedings ― Oncor is involved in various legal and administrative proceedings in the normal course of business the ultimate resolution of which, in the opinion of management, should not have a material effect upon its financial position, results of operations or cash flows. Guarantees — Oncor has entered into contracts that contain guarantees to outside parties that could require performance or payment under certain conditions.Guarantees issued or modified after December 31, 2002 are subject to the recognition and initial measurement provisions of FIN 45, which requires a guarantor to recognize, at the inception of a guarantee, a liability for the fair value of the obligation undertaken in issuing the guarantee. Residual value guarantees in operating leases—Oncor is the lessee under various operating leases that obligate it to guarantee the residual values of the leased assets.At September 30, 2007, both the aggregate maximum amount of residual values guaranteed and the estimated residual recoveries totaled approximately $20 million.These leased assets consist primarily of vehicles used in distribution activities.The average life of the lease portfolio is approximately three years. 11 8.SHAREHOLDER’S EQUITY Common Stock― No shares of Oncor’s common stock are held by or for its own account, nor are any shares of such capital stock reserved for its officers and employees or for options, warrants, conversions or other rights in connection therewith. Noncash contributions ―Under SFAS 123R, expense related to EFH Corp.’s stock-based incentive compensation awards granted to Oncor’s employees was accounted for as a noncash capital contribution from EFH Corp.Accordingly, Oncor recorded a credit of $1 million and $3 million to its common stock account for the three and nine months ended September 30, 2007, respectively. The increase in the common stock amount in 2007 also reflects the excess tax benefit of $15 million arising from the distribution date value of the stock-based incentive awards exceeding the reported compensation expense. Dividends ― During 2007, Oncor declared and paid the following dividends to EFH Corp.: Declaration Date Payment Date Dividend Amount October 1, 2007 October 2, 2007 $75 July 1, 2007 July 2, 2007 $75 April 1, 2007 April 2, 2007 $88 January 1, 2007 January 2, 2007 $88 Shareholder’s Equity― The following table presents the changes to shareholder’s equity during the nine months ended September 30, 2007: Common Stock Retained Earnings Accumulated Other Comprehensive(Loss) Total Shareholder’s Equity Balance at December 31, 2006 $ 1,986 $ 1,008 $ (19 ) $ 2,975 Net income ─ 264 ─ 264 Dividends to parent ─ (251 ) ─ (251 ) Effects of stock-based incentive compensation plans 18 ─ ─ 18 Effect of adoption of FIN 48 ― (9 ) ─ (9 ) Net effects of cash flow hedges (net of tax) ― ─ 1 1 Other ― (1 ) ─ (1 ) Balance at September 30, 2007 $ 2,004 $ 1,011 $ (18 ) $ 2,997 Cash distributions occurring in the legal form of common stock share repurchases have been recorded as a return of capital for accounting purposes.There have not been any such repurchases in 2007. 12 9.PENSION AND OTHER POSTRETIREMENT
